DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delmas (5,283,591) [cited by applicant].
Delmas in figures 1-9 discloses a multi-beam antenna comprising: a means 2 for simultaneously reflecting electromagnetic energy between a first direction and a first focal region (F1), and between a second direction and a second focal region (F2); a first feed group (4sub1 to 4sub4) located within the first focal region, the first feed group comprising a first feed   4sub1 oriented to define a first beam having the first direction; a means for arranging the first feed group such that the first feed group is in a fixed position (via locking device, column 4, lines 12-27, column 13, lines 31-56) relative to the means for simultaneously reflecting electromagnetic energy; a second feed group (4sub4 to 4sub6)  within the second focal region, the second feed group comprising a second feed 4sub4 oriented to define a second beam having the second direction; and a means for arranging the second feed group in an adjustable position (via adjustable device, column 4, lines 12-27, column 13, lines 31-56) relative to the means for simultaneously reflecting electromagnetic energy such that the second direction is adjustable relative to the first direction, wherein the means for simultaneously reflecting electromagnetic energy comprises a reflector 2 having a single reflector surface, wherein the means for arranging the first feed group comprises a fixed attachment mechanism (via locking device, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Kreutel, Jr. et al., Ohm, Renau et al., Dragone et al., Chandler et al., Ratkorn et al., Kits van Heyningen et al. and Monte are cited as of interested and illustrated a similar structure to a multi-beam antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845